Citation Nr: 0509379	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  96-03 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to March 
1983.  He also had additional periods of active duty for 
training (ACDUTRA) and inactive duty training (INACDUTRA) in 
the Navy Reserve and National Guard.  

A hearing was held at the RO in June 1998 before a local 
hearing officer.  A transcript of the proceeding is of 
record.  


This case was previously before the Board in November 1999 
and November 2004. In November 1999, the Board remanded the 
case to the RO in order to clarify the veteran's dates of 
service in the National Guard and to obtain his complete 
service medical records (SMR's).  In April 2004, the Board 
requested a medical opinion regarding his claim.  

The Board sent the veteran and his attorney a letter in 
August 2004 concerning the medical opinion obtained and 
included a response form to indicate whether the veteran 
wanted the opinion initially considered by the Board - rather 
than the RO.  He responded later in August 2004 that he was 
waiving his right to initial consideration of this additional 
evidence by the RO, as the agency of original jurisdiction 
(AOJ). See, e.g., Padgett v. Principi, No. 02-2259 (U.S. Vet. 
App. Sept. 14, 2004) (en banc) (per curiam order).


The case was again remanded to the RO in an order dated 
November 2, 2004, pursuant to provisions of the Veterans 
Claims Assistance Act (VCAA) of 2000, in order to apprise the 
veteran of the kind of information and evidence needed in 
support of his claim, as well as his and VA's 
responsibilities in obtaining evidence.  The veteran's 
attorney, in a statement dated November 8, 2004, informed VA 
that he would advise the claimant of his rights under the 
VCAA.  The case has been returned to the Board for 
continuation of appellate review.  


FINDING OF FACT

The veteran's disturbed behavior first exhibited during a 
period of active duty for training in June 1990 was a 
manifestation of subsequently diagnosed paranoid 
schizophrenia.  


CONCLUSION OF LAW

Paranoid schizophrenia was incurred during active duty for 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. 
§ 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law on 
November 9, 2000.  It since has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  And the implementing regulations are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim-but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103(a); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

As explained below, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the veteran's claim of service connection for 
paranoid schizophrenia.  As such, the Board is satisfied that 
VA has complied with both the notification requirements, see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), and the duty 
to assist requirements of the VCAA and the implementing 
regulations relevant to that portion of the veteran's appeal.  
In any event, the veteran's representative advised VA that he 
would communicate to the claimant the substance of VCAA 
regarding evidence development and evidence gathering 
responsibilities.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred in or 
aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131.

Analysis

No pertinent defects were noted in service medical records 
pertaining to the veteran's period of active duty, and he was 
evaluated as psychiatrically normal at the examination 
performed in February 1983 for service separation.  As well, 
no psychiatric defects were noted at the May 1984 examination 
for National Guard service.  At a periodic service department 
physical examination in May 1988, the veteran denied nervous 
trouble of any sort, and no psychiatric defects were noted.  

An original claim for service connection for a psychiatric 
disorder was received in July 1995.  Received in support of 
the claim was a statement from Sgt. James Titterlington.  He 
advised that, during the annual training of 1990, the veteran 
had been assigned to his infantry squad.  According to the 
noncommissioned officer (NCO), the veteran's complete lack of 
participation became apparent several days into a field 
exercise.  Efforts at counseling evoked defensive behavior, 
and the veteran said, "they are all out to get me."  He 
said that people were moving his car and going through his 
glove compartment.  The NCO remarked he was not an expert in 
the mental health field , but expressed his belief the 
veteran had a severe mental problem at the time.

Associated with the record are documents from the 
Pennsylvania National Guard.  They verify that the veteran 
had a period of active duty for training from June 9, 1990 to 
June 23, 1990.

A report was received in August 1995 from the Latrobe Area 
Hospital Mental Health Center.  It was stated the veteran 
presented in June 1991, when he gave a history of feeling 
that somebody had put a bug in his head and that he was 
hearing voices and that people were conspiring to do him 
harm.  He reported resigning from a job in April 1990 because 
of concern over the perceived conspiracy against him.  

A VA psychiatric examination was performed in October 1995.  
The veteran stated he had never experienced psychiatric 
symptoms until his summer camp training with the National 
Guard in June or July of 1990.  At that time, he found 
himself becoming aggressive, and hearing voices criticizing 
him; he also had paranoid ideation.  The current diagnosis 
was chronic paranoid schizophrenia, residual phase.  

Added to the record was an August 1990 report from a mental 
health clinician for Nord Mental Health Center.  The veteran 
stated that someone had put a bug in his head and that he 
heard voices telling him to kill himself.  He reported people 
were conspiring against him and indicated he had resigned 
from a job in April 1990 because of the perceived conspiracy.  
Mental status examination showed suspiciousness and an 
ongoing persecutory delusion.  The diagnostic impression was 
probable paranoid schizophrenia.  

Received in December 1995 was a report, dated in October 
1990, from a case manager at Nord Mental Health Center.  The 
veteran gave a history of first having heard command voices 
in August 1990.  On mental status examination, it was found 
that he was hallucinating and feeling paranoid.  The 
diagnosis was subchronic paranoid type schizophrenia.  Also 
received in December 1995 from Nord Mental Health Center was 
an October 1990 report from a psychiatrist.  Mental status 
examination showed that the veteran was having auditory and 
visual hallucinations and was very paranoid.  


Received in March 2000 was a disability determination and 
transmittal letter issued by the Social Security 
Administration (SSA).  The letter advises that the veteran 
had been found disabled since April 20, 1990, because of 
paranoid schizophrenia, under SSA criteria.  Medical records 
accompany the SSA letter.  One examiner, in a statement dated 
in October 1990, remarked that the veteran was very ill, and 
it was highly unlikely his condition had just developed on 
April 20, 1990.  

A physician, in an April 1997 report, noted the veteran had 
displayed bizarre delusions and hallucinations when he was 
first seen in June 1991.  The diagnosis continued to be 
chronic paranoid schizophrenia.


Medical records were received in May 2002 from the Latrobe 
Area Hospital Mental Health Center reflecting the veteran's 
treatment at that facility for chronic paranoid schizophrenia 
during 2001 and 2002.  Also received from that facility was a 
June 1991 report from Paul L. Conrad, M.D.  The report 
relates the veteran's history that, in August 1990, he began 
to have a feeling somebody had put a bug in his head and that 
he was hearing voices telling him to kill himself and calling 
him names.  He thought people were watching him and 
conspiring against him.  He mentioned resigning from a job in 
April of 1990 because of the perceived conspiracy.  


The chief of a VA psychiatry service, in June 2004, responded 
to the Board's inquiry regarding the date of onset of the 
veteran's paranoid schizophrenia.  Among other things, the 
physician remarked that, if Sgt. Titterington's description 
of the veteran's behavior was accurate, then there is a 
greater than 50 percent chance the veteran had a significant 
psychiatric disorder during the time between June 9, 1990 and 
June 23, 1990.  The physician went on to state that, other 
than the vague and inconsistent comments of the veteran, 
there is no definitive evidence that his illness was present 
prior to this period, and if it had been, it would seem not 
to have been activated.  To state it had been present would 
only be an assumption.  

In this case, a lay statement from the veteran's NCO provides 
the first credible evidence that the veteran had begun to 
display apparently emotionally disturbed behavior.  Although 
not qualified as a lay person to diagnosis the presence of a 
mental illness, his NCO is competent to relate that the 
veteran exhibited a disturbed pattern of behavior.  Lanyo v. 
Brown, 6 Vet. App. 465 (1994).  

A VA chief of psychiatry has deemed it at least as likely as 
not (perhaps even more than that, estimating a likelihood of 
greater than 50 percent) that the behavior, reported by the 
veteran's NCO, was consistent with what was later diagnosed 
as the veteran's chronic paranoid schizophrenia.  The VA 
specialist emphasized that the NCO's observations amount to 
the first credible evidence of record as to when the veteran 
first exhibited a disturbed pattern of behavior.

The Board is aware that one examiner dated the onset of the 
veteran's mental illness to at least April 20, 1990, or even 
earlier-accordingly, to a point in time before the veteran's  
two-week period of active duty for training . However, that 
assessment appears to rest on the veteran's history, provided 
in October 1990, when he was still actively psychotic.  That 
history, as pointed out by the VA chief of psychiatry, is of 
little probative value in dating the onset of the veteran's 
psychosis.  In sum, the weight of competent medical evidence 
demonstrates that the veteran first suffered a psychotic 
break during a period of active duty for training in June 
1990 and that his chronic paranoid schizophrenia had its 
onset during that period of military duty.  


ORDER

Service connection for paranoid schizophrenia is granted.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


